DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/657,838, Tube Holder, filed on October 18, 2019.
Response to Amendment
The amendment to the claims filed on July 26, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the status identifier to claims 16-20 denotes "(Canceled)" however, the claims have text.  A claim being canceled must be listed in the claim listing with the status identifier "canceled"; the text of the claim must not be presented. Providing an instruction to cancel is optional.
Election/Restrictions
Claims 5-8, 10-15, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.  Claims 5-8, 15, 21, and 22 have been included in the withdrawal of claims because the limitations in the claims are not drawn to the elected species.
Applicant's election with traverse of Invention I and Species V in the reply filed on July 26, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions are connected such that both can be searched without undue "serious" burden on the Examiner; and the species are not mutually exclusive to each other.  This is not found both inventions listed are independent or distinct it may be shown that the subcombination as claimed has a utility by itself or can be used in other combinations, the apparatus of Invention I may be used with another object different from an artificial tree of Invention II, the apparatus may be employed for container for holding garbage or debris to support a garbage/debris bag.  There is a burden in searching because the claims for Invention I are not specific to an artificial tree, the claims are broad and the search for Invention I does not necessarily overlap the search for Invention II even though some of the cited prior art may be used with an artificial tree, none of the art is directed to the particular components of an artificial tree and may be generally used with other objects.
In regards to the election of Species V, the claims directed to the different species are directed to different embodiments of the single invention because of the distinct features used in each species. The species are mutually exclusive since certain claims recite limitations distinct to a first species but not a second species and appear to not be obvious variants; an unduly extensive and burdensome search, e.g., searching mutually exclusive main groups/sub-groups or electronic resources, or employing mutually exclusive search queries would be necessary to search the entire scope of the claim.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "640," "602," and "649".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "656-1," "656-2," and "656-3".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0209549 to Grimes.  Grimes discloses an apparatus, comprising: a tube (1), wherein: the tube has a first diameter disposed along a first length of the tube; and the tube is open at a first end (3) and at a second end (4); an axle (24) to couple with the tube; a plurality of wheels (29) disposed at the lower portion of the tube, wherein the plurality of wheels are coupled to the axle; and a securement strap (9) located at the lower portion of the tube perpendicular to the second end of the tube, wherein the securement strap is to secure the second end of the tube; further comprising a plurality of protrusions (28), wherein: the plurality of protrusions is disposed at a lower end of the tube; each protrusion of the plurality of protrusions includes a hole disposed therein; and the axle couples to the tube at the plurality of protrusions; and wherein: the securement strap includes a first end and a second end; the first end of the securement strap is permanently coupled to the tube; and the second end of the tube is removably coupled to the tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes.  Grimes discloses the claimed invention except for the limitation of wherein the tube further comprises a second length of tube having a second diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the apparatus in Grimes to have included a second length of the tube with a second diameter, since such a modification would have merely involved a change in shape and since there is no criticality for such a modification, no unpredictable results would have been yielded.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2003/0159958 to Falk is directed to a duffle bag that may be used with an artificial tree.  U.S. Patent Application Publication No. 2005/0211589 to Holzhaus, II is directed to a containment system for the storage and transport of a dendritic object.  U.S. Patent No. 7,913,871 to Fisher is directed to a garbage can support.  U.S. Patent No. 8,075,185 to Hecht et al. is directed to a Christmas tree transport system.  U.S. Patent No. 9,815,622 to Dafoe is directed to a trashcan assembly having a tubular member.  U.S. Patent No. 5,915,768 to Young is directed to a yard waste bagging means having a first length with a first diameter and a second length with a second diameter different from the first.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  October 23, 2021